Citation Nr: 1726548	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to an evaluation in excess of 20 percent for right shoulder osteoarthritis with incomplete supraspinatus tear and sprain.

3.  Entitlement to an evaluation in excess of 20 percent for right shoulder osteoarthritis with incomplete supraspinatus tear and sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in August 2013 and October 2014.  This matter was originally on appeal from rating decisions dated in April 2009 and July 2015 of the Department of Veterans Affairs (VA), Regional Office (RO).

In August 2014, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  Only issue number 1 on the title page was discussed at that hearing.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Veteran's representative has requested that the case be advanced on the Board's docket due to financial hardship and advanced age of the Veteran.  Sufficient cause has been shown, and thus the motion to advance the appeal on the Board's docket is granted pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As mentioned, the Veteran already had one hearing before the Board, namely, a Travel Board hearing in August 2014, concerning his claim for service connection for bilateral knee disability.  

In November 2015, the Veteran submitted his VA Form 9, Appeal to the Board of Veterans' Appeals, to perfect his appeal to the Board with respect to claims for increased ratings for his service-connected bilateral shoulder disabilities.  On that VA Form 9 he indicated he wanted a BVA hearing by live videoconference.  There is no indication that the Veteran has withdrawn this hearing request.  As such, an additional hearing should be scheduled on those issues before deciding his appeal as to those matters.  38 C.F.R. § 20.700 (a) and (e) (2014).  An additional hearing on the service connection issue is not indicated.

By law, appeals only can be assigned to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a) (West 2014).  Thus, if an appellant has a hearing before two separate Veterans Law Judges during an appeal, and the hearings cover one or more common issues, a third Veterans Law Judge must be assigned to the panel after the second Board hearing has been held before the appeal is ready for appellate review by the panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) interpreting 38 C.F.R. § 20.707 as requiring that an appellant be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  

Therefore, to avoid any need for a third hearing, this upcoming videoconference hearing should be limited to the increased rating issues which were not addressed during the initial Travel Board hearing.

In addition, with respect to the issue of entitlement to service connection for a bilateral knee disability, the Veteran underwent VA examinations in March 2007 and November 2015.  


The March 2007 VA examiner stated, 

It is my opinion that the knee osteoarthritis is more likely related to his obesity and age, than it would be to a service connected injury since the C-file does not document any trauma or any abnormalities of the knees.  Therefore it is my opinion that the knee osteoarthritis is less likely as not caused by or a result of the service connected injury.

The November 2015 VA examiner stated,

Based on this Veteran's Medical Records, his subjective examination, his objective examination, and his diagnostic and clinical tests, it is the opinion of this examiner that this Veteran's current [bilateral] knee condition is less likely than not a result of his service-related activity and instead is much more likely the result of genetic predisposition and age. 

The March 2007 VA examiner's opinion is inadequate as the Veteran's service treatment records show that the Veteran complained of pain and stiffness in his right knee secondary to exercise as well an injury to his left knee "some[]time ago."  The November 2015 VA examiner's opinion is inadequate as the examiner failed to provide a rationale for the opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A videoconference hearing should be scheduled for the Veteran in connection with his appeal on the increased rating issues.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  If the Veteran no longer desires a hearing of these issues, he should withdraw the request in writing at the RO.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral knee disorders.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current, chronic right and left knee disorders and provide an opinion as to whether it is at least as likely as not that any such disorder had its onset during or is otherwise related to any event during the Veteran's active duty service.  The examiner must take into account symptoms noted during the Veteran's active duty service and comment on the Veteran's lay statements as well as the buddy statements submitted in January 2007.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The issue of entitlement to service connection for a bilateral knee disability should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case with respect to this issue and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




